 



Exhibit 10.4
OPTION GRANT AGREEMENT
          THIS OPTION GRANT AGREEMENT, made as of the 24th day of October, 2005
between TJ Chemical Holdings LLC (the “Company”) and Raymond Guba (the
“Participant”).
          WHEREAS, the Company has adopted and maintains the TJ Chemical
Holdings LLC 2004 Option Plan (the “Plan”) to promote the interests of the
Company and the Holders of Membership Units in the Company by providing key
employees, consultants, members and service providers of the Company and its
affiliates with an appropriate incentive to encourage them to continue in the
employ or service and to improve the growth and profitability of the Company and
its affiliates;
          WHEREAS, the Plan provides for the Grant to Participants of
non-qualified Options to purchase Membership Unit(s) in the Company;
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto hereby agree as follows:
1. Grant of Options. Pursuant to, and subject to, the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant a
non-qualified option (the “Option”) with respect to 1,000,000 Membership Unit(s)
in the Company.
2. Grant Date. The Grant Date of the Option hereby granted is September 29,
2005.
3. Vesting Commencement Date. The Vesting Commencement Date of the Option hereby
granted is October 24, 2005.
4. Incorporation of Plan. All terms, conditions and restrictions of the Plan and
the LLC Agreement are incorporated herein and made part hereof as if stated
herein. If there is any conflict between the terms and conditions of the Plan or
the LLC Agreement and this Option Grant Agreement, the terms and conditions of
this Option Grant Agreement, as interpreted by the Committee in its sole
discretion, shall govern, unless explicitly provided to the contrary in the Plan
or this Option Grant Agreement. All capitalized terms used herein shall have the
meaning given to such terms in the Plan.
5. Exercise Price. The exercise price per Membership Unit underlying the Option
granted hereby is $1.00.
6. Vesting Date. The Option shall become exercisable as follows: twenty percent
(20%) of the Membership Unit(s) (rounded down to the nearest Membership Unit)
underlying the Option shall become exercisable on each of the first five
anniversaries of the Vesting Commencement Date; provided that the Participant
remains employed with the Company or any of its affiliates on each such
anniversary; and provided further that notwithstanding the foregoing, if within
the two-year period following a Change in Control the Participant’s Services are
terminated by the Company or its affiliate without Cause or by the Participant
for Good Reason, the unvested portion of the Option shall become immediately
vested as of the effective date of the termination

 



--------------------------------------------------------------------------------



 



of such Participant’s Services. For purposes of this Option Grant Agreement, the
definition of Good Reason contained in the Plan shall govern the Participant’s
rights during the two-year period following a Change in Control, without regard
to that definition’s reference to the Participant’s employment agreement.
7. Expiration Date. The Option or such portion thereof that has not yet become
exercisable on the date the Participant’s Services are terminated for any reason
shall expire on such date. The Option or such portion thereof that has become
exercisable on or before the date the Participant’s Services are terminated
shall expire on the earlier of (a) the commencement of business on the date the
Participant’s Services are terminated for Cause; (b) 90 calendar days after the
date the Participant’s Services are terminated for any reason other than Cause,
death or Disability; (c) one year after the date the Participant’s Services are
terminated by reason of death or Disability; or (d) the 10th anniversary of the
Grant Date.
8. Limitations on Transfer of Membership Units; Termination of Employment. The
Participant acknowledges that upon becoming a member of the Company, the
Participant will be subject to all the terms and conditions provided in the LLC
Agreement. Notwithstanding anything herein or the LLC Agreement to the contrary,
the Participant shall not sell or transfer any Membership Unit acquired pursuant
to the exercise of an Option, except (i) to the Participant’s beneficiaries or
estate upon the Participant’s death, (ii) upon consent of the Committee,
(iii) pursuant to Sections 6.03, 6.04, 6.06 of the LLC Agreement, or (iv) if
such sale or transfer occurs following the date set forth in Section 6.07 of the
LLC Agreement.
          In the event of a termination of a Participant’s Services, the Company
shall have the right to purchase the Participant’s Membership Units acquired
pursuant to the Options in accordance with Section 6.06 of the LLC Agreement.
Any Membership Units acquired pursuant to the exercise of the Options shall be
subject to certain Tag-Along and Drag-Along rights in accordance with Article VI
of the LLC Agreement.
9. Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party hereto upon any breach or default of any party
under this Option Grant Agreement, shall impair any such right, power or remedy
of such party nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of or in any similar breach or default
thereafter occurring nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. Any waiver, permit, consent or approval of any kind or character on
the part of any party of any breach or default under this Option Grant
Agreement, or any waiver on the part of any party or any provisions or
conditions of this Option Grant Agreement, shall be in writing and shall be
effective only to the extent specifically set forth in such writing.
10. Limitation on Transfer of Options. Except as set forth in this Section 10,
the Option shall be exercisable only by the Participant. The Option shall not be
assignable or transferable other than by will or by the laws of descent and
distribution. Notwithstanding the foregoing, the Participant may request
authorization from the Committee to assign the Option granted herein to a trust
or custodianship, the beneficiaries of which may include only the Participant,
the Participant’s spouse or the Participant’s lineal descendants (by blood or
adoption), and, if the Committee grants such authorization, the Participant may
assign his rights accordingly. In the

2



--------------------------------------------------------------------------------



 



event of any such assignment, such trust or custodianship shall be subject to
all the restrictions, obligations, and responsibilities as apply to the
Participant under the Plan and this Option Grant Agreement and shall be entitled
to all the rights of the Participant under the Plan and this Option Grant
Agreement; provided that notwithstanding such assignment, if the events or dates
set forth in Sections 6 and 7 of the Option Grant Agreement occur with respect
to the Participant, the Option shall not vest or expire at the times set forth
in Sections 6 and 7 hereof; provided further that upon such assignment in
accordance with this Section 10, all references in the Plan and Option Grant
Agreement except for Sections 6 and 7 of the Option Grant Agreement (and any
other provision of Services with the Company or its affiliates (or the
termination thereof)) shall be deemed to be replaced by a reference to the
Transferee of the Option.
11. Indemnification. The Participant agrees, to the fullest extent permitted by
law, to indemnify and hold harmless the Company and any director, officer, or
employee thereof against any and all losses, liabilities, claims, damages, and
expenses of any nature whatsoever (including attorneys’ fees and disbursements,
judgments, fines and amounts paid in settlement) (collectively, “Losses”)
arising out of or based upon any breach or failure by the Participant to comply
with his obligations made herein. This Section 11 shall survive any termination
or execution of this Option Grant Agreement.
12. Representations.
     12.1 Participant Representations. In addition to any representations made
by the Participant in the LLC Agreement, the Participant hereby represents and
warrants to the Company that: (a) the Participant is an “accredited investor” as
defined in Rule 501(a) under the Securities Act; provided that the Company may,
in its discretion and subject to compliance with all applicable securities laws,
waive the foregoing representation with respect to a limited number of
Participants; (b) the Participant, alone or together with his representatives,
possesses such expertise, knowledge, and sophistication in financial and
business matters generally, and in the type of transactions in which the Company
proposes to engage in particular; (c) the Participant is aware that the LLC
Agreement provides significant restrictions on the ability of a Participant to
sell, transfer, assign, mortgage, hypothecate, or otherwise encumber the
Membership Units; (d) the Participant has duly executed and delivered this
Option Grant Agreement; and (e) the Participant’s authorization, execution,
delivery, and performance of this Option Grant Agreement do not conflict with
any other agreement or arrangement to which the Participant is a party or by
which it is bound.
     12.2 Truth of Representations and Warranties. The Participant represents
and warrants that all of his representations set forth in Section 12.1 of this
Option Grant Agreement are true and correct as of the date hereof and will be
true and correct on any Exercise Date.
13. Integration. This Option Grant Agreement, and the other documents referred
to herein or delivered pursuant hereto (including, without limitation, the LLC
Agreement) which form a part hereof contain the entire understanding of the
parties with respect to its subject matter and there are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
in such documents. This Option Grant Agreement, the Plan and the LLC Agreement
supersede all prior agreements and understandings between the parties with
respect to its subject matter.

3



--------------------------------------------------------------------------------



 



14. Counterparts. This Option Grant Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.
15. Governing Law. This Option Grant Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
without regard to the provisions thereof governing conflict of laws.
16. Participant Acknowledgment. The Participant hereby acknowledges receipt of a
copy of the Plan and the LLC Agreement. The Participant hereby acknowledges that
all decisions, determinations and interpretations of the Committee in respect of
the Plan, this Option Grant Agreement and the Option shall be final and
conclusive.
     [Remainder of page intentionally left blank.]

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Option Grant Agreement
to be duly executed by its duly authorized officer and said Participant has
hereunto signed this Option Grant Agreement on his own behalf, thereby
representing that he has carefully read and understands this Option Grant
Agreement, the Plan, and the LLC Agreement as of the day and year first written
above.

                  TJ CHEMICAL HOLDINGS LLC    
 
  /s/ David A. Spuria              
 
  By:   David A. Spuria         Title: Vice President    
 
                RAYMOND GUBA           /s/ Raymond Guba              

5